Garland, J.
This suit was instituted on six promissory notes, of two of which the plaintiff is the payee, and endorsee of the others. There was an exception of the pendency of the same matters in another suit, and a general denial. There was a judgment for the plaintiff, and the defendant Kellar has appealed. The appellee moves to dismiss the appeal, on the ground, that the record is imperfect, as there is no statement of facts, bill of exceptions, or assignment of errors, apparent on the face of the record, and neither the Clerk or Judge certifies, that the record contains all the evidence on which the cause was tried in the court below. The Judge certifies, that it contains all the documentary evidence, adduced by the parties. The Clerk states, that the record contains a transcript of all the proceedings, as well as of all the documents filed in the cause. These certificates are insufficient, supposing that nothing else appeared to raise a doubt upon the subject; but the record shows, that several witnesses were examined, whose evidence was not taken down. It does not appear that the defendant made any effort, by application to the opposite party, or the Judge, to obtain a statement of facts.
We have repeatedly held, that appellants must bring up complete transcripts of records, and all the evidence upon which causes were tried below, or show good cause why they have not done so. If appellants rely upon errors apparent on the face of a record, they must be pointed out in conformity to the article 897, of the Code of Practice.

Appeal dismissed.